3. European Union's disaster response capacity (vote)
- After the vote on Amendment 37:
(ES) Madam President, amendment 37 has been withdrawn, so will not be put to the vote.
Unfortunately we had not been informed that it had been withdrawn, so it was put to the vote anyway.
- Before the vote on Amendment 15:
Madam President, on behalf of our group and in the interests of trying to seek compromise and agreement on this, we would be willing to withdraw the subsequent amendment if the rapporteur would accept a small oral amendment, as written in the list, simply to make this less specific in terms of calling for the legally binding 'directive' and leaving it as bringing forward 'measures'. If the rapporteur will agree to that, then we can withdraw the subsequent amendment.
(EL) Madam President, as author of the motion for a resolution, which was adopted almost unanimously in the Committee on the Environment, Public Health and Food Safety, I am sorry, but I cannot accept Mr Bowis's proposal, because his suggested oral amendment drastically undermines the thrust of the text. May I call on those Members who agree with this view to stand.
Mr Bowis, it would seem that there are more than 40 Members on their feet, so we cannot deal with the oral amendment.
(The oral amendment was not accepted.)
- Before the vote on Amendment 35:
Madam President, if nothing else it is a little bit of exercise. The oral amendment suggested to the Socialist amendment is on the order paper and I hereby propose it on behalf of our group. We will see if there is a little bout of aerobics coming from across the room.
It's exercise from one side of the Chamber to the other!
(The oral amendment was not accepted.)